Hall, J., dissenting: I cannot agree with the majority opinion and conclusion in this case. It is a matter of public knowledge of which this and other local courts must take judicial notice, that Western avenue, the street upon which the accident happened, is a recently widened street, that the widening was done for the purpose of facilitating the movement of automobile traffic, and that the so-called safety islands erected at intersections along’ the street, adjacent to street car tracks, were placed there for the purpose of protecting persons who propose to become passengers on street cars, or to alight therefrom, from the danger of automobile traffic, and for no other purpose. It is also a matter of public knowledge that there are a great many similar streets in the city of Chicago with similar raised platforms at intersections along’ the entire length of such streets, and that in every case these platforms are but a few inches above the level of the streets. The writer of the majority opinion seems to stress the fact that the platform in question is adjacent to a school where a great many students attend, and that an additional duty was therefore, imposed upon the City. This and other local courts must also take judicial notice of the fact that there are thousands of places in the city of Chicago where school children and employees of industrial plants and mercantile institutions, in great numbers, board and alight from street cars at street intersections. If the duty imposed by the majority opinion is to be observed by the city of Chicago, then it follows that under situations and conditions similar to those shown to have existed here, it will become the duty of the city of Chicago at each of these intersections to keep the point at which passengers board or alight from street cars, free from snow and ice, whether the place of alig-hting from or boarding street cars is raised or not. In my opinion, this is imposing a duty upon the city of Chicago, by judicial fiat, which, under its present or future financial condition, it cannot perform.